Per Curiam:
The defendant at present is voluntarily paying or causing to be paid to plaintiff the sum of $115 a week. The order appealed from is modified by providing for the further payment of $85 a week, and by reducing the amount directed to be paid as counsel fee to the sum of $750; and as so modified affirmed, without costs, with leave to the plaintiff to renew the motion in case defendant discontinues the present voluntary payment. Present — Clarke, P. J., Laughlin, Dowling, Smith and Greenbaum, JJ. Order modified as indicated in opinion and as so modified affirmed, without costs, with leave to plaintiff to renew motion in ease defendant discontinues the present voluntary payment. Settle order on notice. _